DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
Election/Restrictions
Claims 14-21 and 23-26 are allowable. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on 02/02/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/02/2021 is withdrawn.  Claims 1-7 and 9-13, directed to Group I are considered no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. Claims 1-7 and 9-13 are considered allowable.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Response to Amendment
Examiner acknowledges applicant’s amendments, see remarks, filed 02/02/2022. 
Claims 8 and 22 have been canceled.
Claims 1-7, 9-21, and 23-26 are pending.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS: 
Claim 1, Line 15 inserted “protection” between “electroporation” and “circuit”.  
Response to Arguments
Applicant’s arguments, see remarks, filed 02/02/2022, with respect to rejection of Claims 14-21 and 23-26 under 35 U.S.C 112(b) have been fully considered and are persuasive.  The rejection of Claims 14-21 and 23-26 have been withdrawn. 
Applicant’s arguments, see remarks, filed 02/02/2022, with respect to rejection of Claims 14-21 and 23-26 under 35 U.S.C 103 have been fully considered and are persuasive.  The rejection of Claims 14-21 and 23-26 have been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-21, and 23-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically Claim 1 overcomes the prior art rejection of Housley(U.S Publication No. 2012/0191032) in view of Self (U.S Publication No. 2015/0306383) in teaching a plurality of stimulation electrodes configured to be positioned in the recipient proximate to the cells of the recipient; a stimulator unit electrically connected to each of the plurality of stimulation electrodes and the electroporation electrodes, wherein the stimulator unit comprises an electroporation protection circuit and stimulation electronics including one or more current sources; and an external electroporation system electrically connected to the at least one electroporation electrode via the stimulator unit and configured to apply [[a]] high-voltage electroporation signals  to the cells of the recipient, wherein the high-voltage electroporation signals are at least one of sourced to the at least one electroporation electrode or sunk from the at least one electroporation electrode via the stimulator unit; wherein the electroporation protection circuit is configured to enable the high-voltage electroporation signals to pass through the stimulator unit while isolating the one or more current sources from the high-voltage electroporation signals, in combination with the recited steps of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792